     Case 2:13-cv-19988 Document 38 Filed 11/05/20 Page 1 of 1 PageID #: 238




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


LAURA E. MARTIN, et al.,

                               Plaintiffs,

v.                                                  CIVIL ACTION NO. 2:13-cv-19988

JOHNSON & JOHNSON, et al.,

                               Defendants.


                           MEMORANDUM OPINION AND ORDER

       On October 21, 2020, I entered an order directing plaintiffs to show cause on or before

November 4, 2020, why this case should not be dismissed without prejudice as to the remaining

defendants, Johnson & Johnson, Ethicon, Inc., Ethicon, LLC, Sofradim Production SAS and

Tissue Science Laboratories Limited, pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure. Plaintiffs have not shown cause. The court ORDERS that this case is dismissed without

prejudice pursuant to Rule 4(m) for failure to serve the remaining defendants within 90 days after

the complaint was filed.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and

plaintiffs at their last known address.

                                             ENTER: November 5, 2020
